(<           CALCAGNI
             KANEFSKYu,
                                                           Eric T. Kanefsky, Senior Partner
                                                           <le, 862.772.8149   l8l eric@ck-litigalion.com




                                             July 13,2021

ViaECF
The Honorable Paul A. Engelmeyer
United States District Coutt
Southern District of New York
Thurgood Marshall US Courthouse
40 Foley Square
New York, NY 10007

                  Re: Kares Management, Inc. v. ADP, LLC, 1:21-cv-02084 (PAE)

Dear Judge Engelmeyer:

        We write on behalf of the Patties in the above-referenced matter. During the case
management conference on July 6, Your Honor encouraged the parties to pursue alternate dispute
resolution mechanisms to resolve this matter. Since that conference, the parties have agreed to
participate in private mediation in the next sixty days with a former federal judge or other qualified
privately-retained mediator.

       The cutTent Case Management Order sets the following briefing schedule for Defendant's
response to the Amended Complaint:

         a. By July 16, 2021, Defendant shall (I) file an answer; (2) file a new motion to dismiss;
            or (3) submit a letter to the Coutt, copying Plaintiff, stating that they rely on the
            previously filed motion to dismiss;
         b. If Defendant files a new motion to dismiss or relies on its previously filed motion to
            dismiss, Plaintiff shall serve any opposition to the motion to dismiss by July 30, 2021;
            and
         c. Defendant's reply, if any, shall be served by August 6, 2021.

        The Court also asked that Defense counsel notify the Court prior to July 16 if it intends to
file a motion to dismiss and a motion for a stay of discovery pending the Court's decision on that
motion.

        While Plaintiff does intend to file a motion to dismiss and stay discovery, the parties
respectfully request that the Court adjourn the current briefing schedule for the motion to dismiss
and stay discovery pending the outcome of the mediation. If a settlement is not reached at that
mediation, the parties shall promptly notify the Court and adhere to the following revised briefing
schedule:




®   ck-litigation.com   <le, 862.233,8130     © One Newark Center                  @ 85 Brood Street
                        lisjl 862,902.5458      1085 Raymond Blvd,, 14th Floor         Suite 17031
                                                Newark, NJ 07102                       New York, NY 10004
                                                Pndcrred Mailing Address
Letter to Judge Engelmeyer, Tuesday, July 13, 2021
Page 2 of2

         a. Within fourteen days of the mediation session, Defendant shall file (I) file an answer;
            (2) file a new motion to dismiss; or (3) submit a letter to the Court, copying plaintiff,
            stating that they rely on the previously filed motion to dismiss;
         b. Within fourteen days of the filing of a motion to dismiss and discovery stay, Plaintiff
            shall serve any opposition to those motions;
         c. Defendants' replies, if any, shall be served within seven days of Plaintiffs
            opposition.

         This revised briefing schedule shall not affect any other dates in the Case Management
Order.

    The parties sincerely believe that proceeding in this fashion will best facilitate a potential
resolution of this matter without the need for further litigation.


                               Respectfully,


                                 C-K~
                               Eric T. Kanefsky, Esq.,
                               Calcagni & Kanefsky LLP




    Granted, on the condition that the mediation go forward
    within 60 days of the date of this order. In the event that
    mediation does not go forward in this time, the parties are
    to submit forthwith a letter with a proposed briefing
    schedule for defendant's anticipated motion to dismiss
    and an amended plan for discovery. Discovery is stayed
    pending the Court's resolution of defendant's anticipated
    motion to dismiss.

    SO ORDERED.


                         PAUL A. ENGELMA YER
                         United States District Judge
    July I 5, 2021
